In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00135-CR
         ______________________________


           DANIEL LEE GERTH, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 336th Judicial District Court
                Fannin County, Texas
                Trial Court No. 21169




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

        Daniel Lee Gerth appeals from his conviction for the offense of driving while intoxicated,

with a child passenger. He was sentenced to two years' confinement in a state-jail facility. That

sentence was suspended, and Gerth was placed on four years' community supervision. He was also

assessed a fine of $1,500.00.

        Gerth's notice of appeal was filed July 16, 2007. The clerk's record was filed November 26,

2007. The reporter's record was due November 13, 2007, and has not been filed. Gerth is not

indigent. Therefore, he is responsible for paying for, or making arrangements to pay for, preparation

of the appellate record. See TEX . R. APP . P. 35.3(a), (b).

        On January 9, 2008, we mailed a letter to Gerth's retained counsel, stating that, if we did not

receive information showing that Gerth was making a substantial and tangible effort to prosecute the

appeal by showing either a reasonable attempt to obtain a reporter's record or by filing a brief based

solely on the clerk's record within ten days of the letter, we would dismiss the appeal for want of

prosecution. Gerth has not contacted this Court.




                                                   2
       Accordingly, we dismiss this appeal for want of prosecution. See TEX . R. APP . P.

42.3(b), (c); Rodriguez v. State, 970 S.W.2d 133 (Tex. App.—Amarillo 1998, pet. ref'd).




                                            Bailey C. Moseley
                                            Justice

Date Submitted:       January 30, 2008
Date Decided:         January 31, 2008

Do Not Publish




                                               3